TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00745-CV



                         Continental Homes of Texas, LP, Appellant

                                               v.

                  Scofield Villas Condominium Community, Inc., Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
    NO. D-1-GN-14-003482, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Continental Homes of Texas, LP had filed a motion to dismiss the appeal,

explaining that it no longer wishes to pursue the appeal. We grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellant’s Motion

Filed: December 30, 2015